                                                                               Page 1 of 5




             IN THE UNITED STATES DISTRICT COURT FOR THE
                       NORTHERN DISTRICT OF FLORIDA
                           TALLAHASSEE DIVISION


UNITED STATES OF AMERICA

v.                                               CASES NO. 4:99cr37-RH-CAS
                                                           4:16cv458-RH-CAS
BARRY L. COOPER,

                  Defendant.

________________________________/


                   ORDER DENYING THE § 2255 MOTION AND
                  DENYING A CERTIFICATE OF APPEALABILITY


         A jury convicted the defendant Barry L. Cooper of attempted bank robbery.

The jury also convicted Mr. Cooper of possessing a firearm during and in relation

to the attempted bank robbery in violation of 18 U.S.C. § 924(c). Mr. Cooper has

moved for relief from the 924(c) conviction, correctly asserting that part of that

statute—its “residual clause”—is unconstitutional. See United States v. Davis, 139

S. Ct. 2319 (2019).

         The motion is before the court on the magistrate judge’s report and

recommendation, ECF No. 120, which was entered prior to Davis. This order

accepts the report and recommendation, now on updated grounds, and denies Mr.




Cases No. 4:99cr37-RH-CAS and 4:16cv458-RH-CAS
                                                                                       Page 2 of 5




Cooper’s motion. The basis for the ruling is that the residual clause played no role

in Mr. Cooper’s conviction.

         The indictment charged Mr. Cooper with three counts: attempted bank

robbery in violation of 18 U.S.C. § 2113(a) (count one), possessing a firearm in

furtherance of a “crime of violence”—the attempted bank robbery—in violation of

18 U.S.C. § 924(c) (count two), and possessing the same firearm as a convicted

felon in violation of 18 U.S.C. § 922(g) (count three). Mr. Cooper pled not guilty

and went to trial. The jury instructions told the jury that to convict on count two,

the jury had to find that Mr. Cooper committed the attempted bank robbery as

charged in count one and, in furtherance of that offense, possessed a firearm. The

jury instructions did not require the jury to find anything more about whether the

attempted bank robbery was a crime of violence. In effect, the court held as a

matter of law that attempted bank robbery was a crime of violence within the

meaning of § 924(c).

         The ruling was and still is correct. The statute defines “crime of violence” as

a felony that:

             (A) has as an element the use, attempted use, or threatened use of
             physical force against the person or property of another, or

             (B) that by its nature, involves a substantial risk that physical force
             against the person or property of another may be used in the course
             of committing the offense.




Cases No. 4:99cr37-RH-CAS and 4:16cv458-RH-CAS
                                                                                 Page 3 of 5




18 U.S.C. § 924(c)(3). Subsection (A) is sometimes referred to as the “element” or

“use of force” clause; this order uses “element clause.” Subsection (B) is

sometimes referred to as the “residual clause.”

         Davis settled a dispute about whether the residual clause is unconstitutional.

It is. A defendant may obtain relief from a 924(c) conviction on this basis if—but

only if—the residual clause was essential to the conviction. A defendant whose

conviction was or, had there been no residual clause, would have been imposed

based on the element clause is not entitled to relief. See Beeman v. United States,

871 F.3d 1215 (11th Cir. 2017) (addressing the § 924(e) residual clause).

         An element of the bank robbery statute is taking bank property, or

attempting to do so, “by force and violence, or by intimidation.” 18 U.S.C.

§ 2113(a). This is an element meeting the 924(c)(3)(A) requirement for “use,

attempted use, or threatened use of physical force against the person or property of

another.” The statute has other terms, but none were charged in this case or

included in the jury instructions.

         Under the law of the circuit, bank robbery under § 2113(a) is—and was at

the time of Mr. Cooper’s trial—a crime of violence under the element clause, not

just under the residual clause. See, e.g., In re Pollard, __ F.3d __, No. 19-12538-J,

2019 WL 3451173 (11th Cir. July 31, 2019) (holding armed credit-union robbery

under § 2113(a) and (d) a crime of violence under the 924(c) element clause and



Cases No. 4:99cr37-RH-CAS and 4:16cv458-RH-CAS
                                                                                   Page 4 of 5




thus denying leave to file a second or successive 2255 motion based on Davis); In

re Hines, 824 F.3d 1334, 1337 (11th Cir. 2016) (holding armed bank robbery under

§ 2113(a) and (d) “clearly meets the requirement for an underlying offense” under

the element clause); In re Sams, 830 F.3d 1234, 1239 (11th Cir. 2016) (holding

bank robbery under § 2113(a) comes within the 924(c) element clause); United

States v. Moore, 43 F.3d 568, 572-73 (11th Cir. 1994) (holding, in the context of

the federal carjacking statute, 18 U.S.C. § 2119, that “[t]aking or attempting to take

by force and violence or by intimidation . . . encompasses the use, attempted use,

or threatened use of physical force.”). Under Beeman, and as Pollard confirms, Mr.

Cooper is not entitled to relief.

         A defendant may appeal the denial of a § 2255 motion only if the district

court or court of appeals issues a certificate of appealability. Under 28 U.S.C.

§ 2253(c)(2), a certificate of appealability may issue “only if the applicant has

made a substantial showing of the denial of a constitutional right.” See Miller-El v.

Cockrell, 537 U.S. 322, 335-38 (2003); Slack v. McDaniel, 529 U.S. 473, 483-84

(2000); Barefoot v. Estelle, 463 U.S. 880, 893 n.4 (1983); see also Williams v.

Taylor, 529 U.S. 362, 402-13 (2000) (setting out the standards applicable to a

§ 2254 petition on the merits). As the Court said in Slack:

             To obtain a COA under § 2253(c), a habeas prisoner must make a
             substantial showing of the denial of a constitutional right, a
             demonstration that, under Barefoot, includes showing that
             reasonable jurists could debate whether (or, for that matter, agree

Cases No. 4:99cr37-RH-CAS and 4:16cv458-RH-CAS
                                                                                  Page 5 of 5




             that) the petition should have been resolved in a different manner
             or that the issues presented were “adequate to deserve
             encouragement to proceed further.”

529 U.S. at 483-84 (quoting Barefoot, 463 U.S. at 893 n.4). Further, in order to

obtain a certificate of appealability when dismissal is based on procedural grounds,

a petitioner must show, “at least, that jurists of reason would find it debatable

whether the petition states a valid claim of the denial of a constitutional right and

that jurists of reason would find it debatable whether the district court was correct

in its procedural ruling.” Id. at 484.

         The defendant has not made the required showing. This order thus denies a

certificate of appealability.

         IT IS ORDERED:

         1. The defendant’s motion for relief under 28 U.S.C. § 2255, ECF No. 90, is

denied.

         2. The clerk must enter judgment.

         3. A certificate of appealability is denied.

         SO ORDERED on August 20, 2019.

                                                 s/Robert L. Hinkle
                                                 United States District Judge




Cases No. 4:99cr37-RH-CAS and 4:16cv458-RH-CAS
